                                         UNITED STATES BANKRUPTCY COURT
                                                  District of Oregon

    In re                                                        )
     Jammy Scott Rimmer and Melanie Jeanette
                                                                 )
    Rimmer
                                                                 )     Case No. 18-30806-tmb13
                           Debtor(s)                             )
                                                                 )     RECORD OF PROCEEDING
     U.S. Bank Trust Natl Assoc                                  )
    Moving Party                                                 )     Judge: Trish M Brown
                                                                 )
    Jammy Scott Rimmer                                           )     Docket # of Motion 28
    Melanie Jeanette Rimmer                                      )
    Responding Party                                             )     DATE OF HEARING: 08/20/2019


    sc~i,~~olffl
    Attorney for Moving Party
                                        __no appearance     ~            DAINES
                                                                 Attorney for Responding Party
                                                                                               _ _no appearance


__ Attorney represents agreement by o osing attorney.
__ Oral stipulation approved.          Written stipulation (to be) filed.
__ Order based on oral stipulation to be lodged.

__ Hearing is continued to _ _ _ _ _at_ _ _ _ _ _ in _________ or_ telephone hearing for:

    __ Continued preliminary hearing __ final hearing __ stay remains in effect.
    __ Date and time set, or to be set, for hearing on confirmation of Chapter 13 plan.
    __ The Court finds that delay of over 30 days is necessary to accommodate current schedule.
    __ Movant waives 30 day rule.
   L      Noticed in Court.        Send notice
_✓_ 0
    Off calendar; may be reset at request of either party/Movant only(30 day rule waived).


=       The Motion is denied.
        The Motion is granted, and __ Stay terminates forthwith/on - - - - - - - - - -

           No foreclosure sale b e f o r e - ~ - - ~ ~ - ~ - ~ - - - - - ~ - - ~ - - ~ - ~
__ Movant may submit an order regarding termination of stay/on _ _ _ _ days written notice of default to
debtor and debtor's counsel in the event that:
     __ All (post-petition) arrears in payments due to the Movant/Trustee/both are not brought current within
     - - ~ ~ - - days of the date of this hearing.
     __ Debtor fails to pay, when due, payments to the Movant/Trustee/either.
     __ Debtor fails to maintain insurance on the collateral as required by the security agreement.
     __ Debtor fails to file modified plan of reorganization within ~ - ~ - days of the date of this hearing.
     __ Debtor's Plan/modified plan of reorganization is denied confirmation.
           OTHER:


__ Parties agree to extend 60 day time period of 11 U .S.C. §362( e)(2)(B) ___ Yes             No.
    IfNO, findings:




    OTHER:


                                                 ISSUES TO BE TRIED

    _     Is Cure Proposal Realistic?        Amount of arrears        Valuation      _   Adequate Protection
_       Other(specify) - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



                            Case 18-30806-tmb13           Doc 34       Filed 08/20/19
